Title: From Benjamin Franklin to Deborah Franklin, 22 November 1757
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Nov. 22. 1757
During my Illness which continued near Eight Weeks, I wrote you several little Letters, as I was able; the last was by the Pacquet which sailed from Falmouth [above a week since: in that I informed you that my intermitting fever which had continued to harrass me, by frequent relapses, was gone off, and I have ever since been gathering strength and flesh. My doctor, Fothergill, who had forbid me the use of pen and ink, now permits me to write as much as I can without over fatiguing myself, and therefore I sit down to write more fully than I have hitherto been able to do.
The 2d of September I wrote to you that I had had a violent cold and something of a fever, but that it was almost gone. However, it was not long before I had another severe cold, which continued longer than the first, attended by great pain in my head, the top of which was very hot, and when the pain went off, very sore and tender. These fits of pain continued sometimes longer than at others; seldom less than 12 hours, and once 36 hours. I was now and then a little delirious: they cupped me on the back of the head which seemed to ease me for the present; I took a great deal of bark, both in substance and infusion, and too soon thinking myself well, I ventured out twice, to do a little business and forward the service I am engaged in, and both times got fresh cold and fell down again; my good] Doctor grew very angry with me, for acting so contrary to his Cautions and Directions, and oblig’d me to promise more Observance for the future. He attended me very carefully and affectionately; and the good Lady of the House nursed me kindly; Billy was also of great Service to [me, in going from place to place, where I could not go myself, and Peter was very diligent and attentive. I took so much bark in various ways that I began to abhor it; I durst not take a vomit, for fear of my head; but at last I was seized one morning with a vomiting and purging, the latter of which continued the greater part of the day, and I believe was a kind of crisis to the distemper, carrying it clear off; for ever since I feel quite lightsome, and am every day gathering strength; so I hope my seasoning is over, and that I shall enjoy better health during the rest of my stay in England.
I have now before me, your letters of July 17, July 31, August 11, August 21, September 4, September 19, October 1, and October 9. I thank you for writing to me so frequently and fully; I believe I have missed none of your letters yet, but those by Lyon, who was taken.
You mention Mr. Scott’s being robbed, but do not say to what value; was it considerable? I have seen Mr. Ralph, and delivered him Mrs. Garrigues’s letter. He is removed from Turnham Green; when I return I’ll tell you every thing relating to him, in the mean time I must advise Mrs. Garrigues not to write to him again, till I send her word how to direct her letters, he being unwilling, for some good reasons, that his present wife should know any thing of his having any connections in America. He expresses great affection for his daughter and grand children. He has but one child here.

I have found David Edwards, and send you some of his letters, with one for his father. I am glad to hear that our friends at] Newark got well thro’ the Small Pox.
The above Particulars are in Answer to Things mentioned in your Letters, and so are what follows.
Governor Shirley’s Affairs are still in an uncertain State; he is endeavouring to obtain an Enquiry into his Conduct; but the Confusion of Publick Affairs here, occasions it to be postpon’d. He and I visit frequently.
I make no doubt but Reports will be spread by my Enemies to my Disadvantage, but let none of them trouble you. If I find I can do my Country no Good, I will take care, at least, not to do it any Harm. I will neither seek nor accept of any thing for my self; and though I may perhaps not be able to obtain for the People what they wish and expect, no Interest shall induce me to betray the Trust they have repos’d in me: So make yourself quite easy with regard to such Reports.
Mr. Hunter is better than he has been for a long time. He and his Sister desire to be remembred to you.
I believe I left the Seal with Mr. Parker.
I am glad to hear that Mr. Budinot has so seasonable a Supply; and hope he will not go to mining again.

I am oblig’d to all my Friends that visit you in my Absence. My Love to them.
[Mr. Ralph delivered me your letters very obligingly; he is well respected by people of value here.
I thank you for sending me brother Johnny’s journal; I hope he is well, and sister Read and the children.
I am sorry to hear of Mr. Burt’s death. He] came to me at New York with a Proposal that I did not approve of; but it show’d his Good Will and Respect for me: When I return, I’ll tell you what it was.
I shall entertain Mr. Collinson and Dr. Fothergill with your Account of Tedyuskung’s Visit.
I should have read Sally’s French Letter with more Pleasure, but that I thought the French rather too good to be all her own Composing. I suppose her Master must have corrected it. But I am glad she is improving in that and her Music. I send her a French Pamela.

You were very lucky in not Insuring the Rum. We are oblig’d to Mr. Booth for his Care in that Remittance. I suppose you have wrote to acknowledge the Receipt of it. I have not yet seen Mr. Birkett.
I am not much surpriz’d at Green’s Behaviour. He has not an honest Principle, I fear. I have not yet seen Mr. Wolstenholme, but he is arrived.
I am glad you went to Eliz. Town, and that Ben. has got that good Girl. I hope they will do well. When you write remember my Love to her.
Dec. 3. I write by little and little, as I can find Time. I have now gone thro’ all your agreable letters, which give me fresh Pleasure every time I read them. Last Night I received another, dated October 16. which brings me the good news that you and Salley were got safe home, your last of the 9th being from Eliz. Town. Budden’s [ship is not yet come up to London, but is daily expected, having been some time at Cowes. Mr. Hall has sent me a Bill, as you mention. Mr. Walsteinholme is come to town and I expect to see him to day. When I have enquired how things are with Green, I shall write some directions to you what to do in the affair.
I am glad to hear that Miss Ray is well, and that you correspond. It is not convenient to be forward in giving advice in such cases. She has prudence enough to judge for herself, and I hope she will judge and act for the best.

I hear there is a miniature painter gone over to Philadephia, a relation to John Reynolds. If Sally’s picture is not done to your mind, by the] young Man, and the other Gentleman is a good hand and follows that Business, suppose you get Sally’s done by him and send it me with your small Picture, that I may here get all our little Family drawn in one Conversation Piece.
I am sorry to hear of the general Sickness. I hope it is over before this Time, and that little Franky is recover’d.
I was as much disappointed in my Intention of Writing by that Pacquet, as you were in not receiving Letters by her; and it has since given me a great deal of Vexation. I wrote to you by way of New York, the Day after my Arrival in London, which I do not find you have receiv’d.
I do not use to be a backward Correspondent though my Sickness has brought me behind hand with my Friends in that Respect.
Had I been well, I intended to have gone round among the Shops, and bought some [pretty things for you and my dear good Sally, (whose little hands you say eased your headache) to send by this ship, but I must now defer it to the next, having only got a crimson satin cloak for you, the newest fashion, and the blacksilk for Sally; but Billy sends her a scarlet feather, muff, and tippet, and a box of fashionable linen for her dress; in the box is a thermometer for Mr. Taylor and one for Mr. Schlatter, which you will carefully deliver; as also, a watch for Mr. Schlatter. I shall write to them; the black silk was sent to Mr. Neates, who undertook to forward it in some package of his.
It is now twelve days since I began to write this letter, and I still continue well, but have not yet quite recovered my strength, flesh or spirits. I every day drink a glass of infusion of bark in wine,] by way of Prevention, and hope my Fever will no more return. On fair Days, which are but few, I venture out about noon.
The agreable Conversation I meet with among Men of Learning, and the Notice taken of me by Persons of Distinction, are the principal Things that sooth me for the present under this painful Absence from my Family and Friends; yet those would not detain me here another Week, if I had not other Inducements, Duty to my Country and Hopes of being able to do it Service.
Pray remember me kindly to all that love us, and to all that we love. ’Tis endless to name Names. I am, my dear Child, Your ever loving Husband
B Franklin
